DETAILED ACTION
This is in response to applicant's communication filed on 12/24/2021, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. US 11240656 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11240656 B2
17561762
1. A method for controlling a display of a SIM card function menu, comprising:

determining whether a preset command corresponding to a preset function is received from a SIM card;


uninstalling a default function module in a system corresponding to a preset function;



loading a function module in the SIM card corresponding to the preset function and displaying a menu corresponding to the preset function, in response to the preset command corresponding to the preset function being received from the SIM card; not loading the function module corresponding to the preset function, in response to no preset command corresponding to the preset function being received from the SIM card.

wherein in response to the system comprising a plurality of the SIM cards, before the determining whether the preset command corresponding to the preset function is received from the SIM card, the method further comprises: 

configuring a priority level for the plurality of the SIM cards; the determining whether the preset command corresponding to the preset function is received from the SIM card further comprises: determining whether the preset command corresponding to the preset function is received from the plurality of the SIM cards, in order of the configured priority


2. The method for controlling the display of the SIM card function menu according to claim 1, wherein the preset command is an active command from the SIM card; the preset function corresponds to the active command.


3. The method for controlling the display of the SIM card function menu according to claim 1, wherein, the uninstalling the default function module corresponding to the preset function comprises: the uninstalling the default function module corresponding to the preset function immediately after the system is started.

4. The method for controlling the display of the SIM card function menu according to claim 1, wherein the loading the function module in the SIMS card corresponding to the preset function and the displaying the menu corresponding to the preset function, in response to the preset command corresponding to the preset function being received from the SIM card further comprises: stopping the determining of the preset command corresponding to the preset function from the other SIM cards, loading the function module corresponding to the preset function in a higher priority SIM card, and the displaying the menu corresponding to the preset function, in response to a reception of the preset command corresponding to the preset function from the higher priority SIM card; not loading the function module corresponding to the preset function, in response to no preset command corresponding to the preset function being received from the SIM card comprises: the not loading the function module corresponding to the preset function, in response to no preset command corresponding to the preset function being received from the plurality of the SIM cards.
1. A method for controlling a display of a SIM card function menu, comprising: 

determining whether a preset command corresponding to a corresponding preset function is received from a SIM card; and 

uninstalling a default function module corresponding to the preset function, in response to no preset command corresponding to the preset function being received from the SIM card; 

wherein in response to the preset command corresponding to the preset function being received from the SIM card, a function module in the SIM card corresponding to the preset function is loaded; 







in response to a system including a plurality of the SIM cards, before the determining whether the preset command corresponding to the preset function is received from the SIM card, the method further comprises: 


configuring a priority level for the plurality of the SIM cards; the determining whether the preset command corresponding to the preset function is received from the SIM card, further comprises: determining whether the preset command corresponding to the preset function is received from the plurality of the SIM cards, in order of the configured priority (see claim 1 of US 11240656 B2).

2. The method for controlling the display of the SIM card function menu according to claim 1, wherein the preset command is an active command from the SIM card; the preset function corresponds to the active command (see claim 2 of US 11240656 B2).

3. The method for controlling the display of the SIM card function menu according to claim 1, wherein the uninstalling the default function module corresponding to the preset function, in response to no preset command corresponding to the preset function being received from the plurality of the SIM cards comprises: the uninstalling the default function module corresponding to the preset function, when no preset command corresponding to the preset function is received from the plurality of the SIM cards; loading the function module corresponding to the preset function in the SIM card, in response to the preset command corresponding to the preset function being received from the SIM card comprises: stopping the determining of the preset command corresponding to the preset function from the other SIM cards, and the loading the function module corresponding to the preset function in a higher priority SIM card, in response to a reception of the preset command corresponding to the preset function from the higher priority SIM card (see claim 3-4 of US 11240656 B2).





Regarding claim 8-10 and 15-17, the scope and content of the claims recite a device and a terminal for performing the method of claim 1-3, therefore, being subject to non-statutory double patenting for the same reason as indicated in claim 1-3.

Allowable Subject Matter
Claim 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643